982 A.2d 1218 (2009)
Maher S. Ahmed MOHAMED, Petitioner
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF MOTOR VEHICLES, Respondent.
No. 356 MAL 2009.
Supreme Court of Pennsylvania.
October 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2009, the Petition for Allowance of Appeal from the interlocutory order of the Commonwealth Court, dated May 4, 2009, is GRANTED. We assume plenary jurisdiction over Petitioner's appeal as a sua sponte exercise of our extraordinary jurisdiction. 42 Pa.C.S. § 726; Vaccone v. Syken, 587 Pa. 380, 899 A.2d 1103, 1108 (2006). The issue on appeal, consolidated and rephrased for clarity, is:
Whether the Commonwealth Court erred in holding that it lacked subject matter jurisdiction over Petitioner's request for relief under 42 Pa.C.S. § 933(a) and transferring the matter to the court of common pleas?